Title: Abigail Adams to John Adams, 23 December 1782
From: Adams, Abigail
To: Adams, John



My dearest Friend

December 23. 1782


I have omited writing by the last opportunity to Holland; because I had but small Faith in the designs of the owners or passengers. The vessel sails from Nantucket, Dr. Winship is a passenger, a Mr. Gray and some others—and I had just written you so largely by a vessel bound to France, the General Galvaye, that I had nothing New to say. There are few occurences in this Northen climate at this Season of the year to divert or entertain you—and in the domestick way should I draw you the picture of my Heart, it would be what I hope you still would Love; tho it containd nothing New; the early possession you obtained there; and the absolute power you have ever mantaind over it; leaves not the smallest space unoccupied. I look back to the early days of our acquaintance; and Friendship, as to the days of Love and Innocence; and with an undiscribable pleasure I have seen near a score of years roll over our Heads, with an affection heightned and improved by time—nor have the dreary years of absence in the smallest degree effaced from my mind the Image of the dear untittled man to whom I gave my Heart. I cannot sometimes refrain considering the Honours with which he is invested as badges of my unhappiness. The unbounded confidence I have in your attachment to me, and the dear pledges of our affection, has soothed the solitary hour, and renderd your absence more supportable; for had I have loved you with the same affection, it must have been misiry to have doubted. Yet a cruel world too often injures my feel­ings, by wondering how a person possesst of domestick attachments can sacrifice them by absenting himself for years.
If you had known said a person to me the other day; that Mr. Adams would have remained so long abroad; would you have consented that he should have gone? I recollected myself a moment, and then spoke the real dictates of my Heart. If I had known Sir that Mr. A. could have affected what he has done; I would not only have submitted to the absence I have endured; painfull as it has been; but I would not have opposed it, even tho 3 years more should be added to the Number, which Heaven avert! I feel a pleasure in being able to sacrifice my selfish passions to the general good, and in imitating the example which has taught me to consider myself and family, but as the small dust of the balance when compaired with the great community.
Your daughter most sincerely regreets your absence, she sees me support it, yet thinks she could not imitate either parent in the disinterested motives which actuate them. She has had a strong desire to encounter the dangers of the sea to visit you. I however am not without a suspicion that she may loose her realish for a voyage by spring. The tranquility of mine and my dear sisters family is in a great measure restored to us, since the recovery of our worthy Friend and Brother. We had a most melancholy summer. The young folks of the two families together with those of Col. Quincys and General Warren preserve a great Intimacy, and as they wish for but few connections in the Beau Mond, it is not to be wonderd at that they are fond of each others company. We have an agreable young Gentleman by the Name of Robbins who keeps our little school, son to the Revd. Mr. Robbins of Plimouth. And we have in the little circle an other gentleman who has opend an office in Town, for about nine months past, and boarded in Mr. Cranch’s family. His Father you knew. His Name is Tyler, he studied Law upon his comeing out of colledge with Mr. Dana, but when Mr. Dana went to congress he finished his studies with Mr. Anger. Loosing his Father young and having a very pretty patrimony left him, inheriting possessing a sprightly fancy a warm imagination and an agreable person, he was rather negligent in persueing his buisness in the way of his profession; and dissipated two or 3 years of his Life and too much of his fortune for to reflect upon with pleasure; all of which he now laments but cannot recall. At 23 the time when he took the resolution of comeing to Boston and withdrawing from a too numerous acquaintance; he resolved to persue his studies; and his Buisness; and save his remaining fortune which sufferd much more from the paper currency than any other cause; so that out of 17 thousand pounds which fell to his share; he cannot now realize more than half that sum; as he told me a few days past. His Mamma is in possession of a large Estate and he is a very favorite child. When he proposed comeing to settle here he met with but little encouragement, but he was determined upon the trial. He has succeeded beyond expectation, he has popular talants, and as his behaviour has been unexceptionable since his residence in Town; in concequence of which his Buisness daily increases—he cannot fail making a distinguished figure in his profession if he steadily persues it. I am not acquainted with any young Gentleman whose attainments in literature are equal to his, who judges with greater accuracy or discovers a more delicate and refined taste. I have frequently looked upon him with the Idea that You would have taken much pleasure in such a pupil. I wish I was as well assured that you would be equally pleased with him in an other character, for such I apprehend are his distant hopes. I early saw that he was possest with powerfull attractions, and as he obtaind and deserved, I believe the character of a gay; tho not a criminal youth, I thought it prudent to keep as great a reserve as possible. In this I was seconded by the discreet conduct of a daughter, who is happy in not possessing all her Mothers sensibility. Yet I see a growing attachment in him stimulated by that very reserve. I feel the want of your presence and advise. I think I know your sentiments so well that the merit of a gentleman will be your first consideration, and I have made every inquiry which I could with decency; and without discloseing my motives. Even in his most dissipated state he always applied his mornings to study; by which means he has stored his mind with a fund of usefull knowledge. I know not a young fellow upon the stage whose language is so pure—or whose natural disposition is more agreable. His days are devoted to his office, his Evenings of late to my fire side. His attachment is too obvious to escape notice. I do not think the Lady wholy indifferent; yet her reserve and apparent coldness is such that I know he is in misirable doubt. Some conversation one Evening of late took place which led me to write him a Billet and tell him, that at least it admitted a possibility that I might quit this country in the Spring; that I never would go abroad without my daughter, and if I did go, I wished to carry her with a mind unattached, besides I could have but one voice; and for that I held myself accountable to you; that he was not yet Established in Buisness sufficient to think of a connection with any one;—to which I received this answer—
 



 Madam
 I have made an exertion to answer your Billet. I can only say that the second impulse in my Breast is my Love and respect for you; and it is the foible of my nature to be the machine of those I Love and venerate. Do with me as seemeth good unto thee. I can safely trust my dearest fondest wishes and persuits in the hands of a Friend that can feel, that knows my situation and her designs. If reason pleads against me, you will do well to hestitate. If Friendship and reason unite I shall be happy—only say I shall be happy when I deserve; and it shall be my every exertion to augment my merit, and this you may be assured of, whether I am blessed in my wishes or not, I will endeavour to be a character that you shall not Blush once to have entertaind an Esteem for. Yours respectfully &c.



What ought I to say? I feel too powerful a pleader within my own heart and too well recollect the Love I bore to the object of my early affections to forbid him to hope. I feel a regard for him upon an account you will smile at, I fancy I see in him Sentiments opinions and actions which endeared to me the best of Friends. Suffer me to draw you from the depths of politicks to endearing family scenes. I know you cannot fail being peculiarly interested in the present. I inclose you a little paper which tho trifling in itself, may serve to shew you the truth of my observations. The other day the gentleman I have been speaking of; had a difficult writ to draw. He requested the favour of looking into your Book of forms, which I readily granted; in the Evening when he returned me the key he put in to my hands a paper which I could not tell what to make of; untill he exclaimed “O! Madam Madam, I have new hopes that I shall one day become worthy your regard. What a picture have I caught of my own Heart, my resolutions, my designs! I could not refrain breaking out into a Rhapsody. I found this coppy of a Letter in a pamphlet with observations upon the study of the Law and many excellent remarks; you will I hope forgive the theft, when I deliver the paper to you; and you find how much benifit I shall derive from it.”
I daily see that he will win the affections of a fine Majestick Girl who has as much dignity as a princess. She is handsome, but not Beautifull. No air of levity ever accompanies either her words or actions. Should she be caught by a tender passion, sufficient to remove a little of her natural reserve and soften her form and manners, she will be a still more pleasing character. Her mind is daily improveing, and she gathers new taste for literature perhaps for its appearing in a more pleasing form to her. If I can procure a little ode which accompanied an ice Heart I will inclose it to you.
It is now my dear Friend a long long time since I had a line from you. The Fate of Gibralter leads me to fear that a peace is far distant, and that I shall not see you—God only knows when; I shall say little about my former request, not that my desire is less, but before this can reach you tis probable I may receive your opinion. If in favour of my comeing to you; I shall have no occasion to urge it further, if against it, I would not embarrass you; by again requesting it. I will endeavour to set down and consider it as the portion alloted me. My dear sons are well their application and improvements go hand in hand. Our Friends all desire to be rememberd. The Fleet of our allies expect to sail daily but where destined we know not; a great harmony has subsisted between them and the Americans ever since their residence here. I wish to write to Mr. Thaxter but fear I shall not have time. Mrs. Dana and children are well. The judge has been very sick of a fever but I believe is better. This Letter is to go by the Iris which sails with the Fleet. I hope it will reach you in safety. If it should fall into the hands of an Enemy, I hope they will be kind enough to distroy it; as I would not wish to see such a family picture in print; adieu my dear Friend. Why is it that I hear so seldom from my dear John; but one Letter have I ever received from him since he arrived in Petersburgh? I wrote him by the last oppertunity. Ever remember me as I do you; with all the tenderness which it is possible for one object to feel for an other; which no time can obliterate no distance alter, but which is always the same in the Bosom of

Portia

